Hill, J.
1. “ The employment of a minor under the prescribed age in a factory in disobedience of a statute prohibiting such employment (Park’s Civil Code, § 3149 (a) et seq.) is negligence per se.” Elk Cotton Mills v. Grant, 140 Ga. 727 (1) (79 S. E. 836, 48 L. R. A. (N. S.) 656). But where such a minor is so employed with the consent o'f a parent, and the parent receives the wages of the minor, the parent is estopped from recovering for the injury to the minor, proximately caused solely by the illegal employment, the master being free from any other negligence than the employment of the minor under the age prescribed by the statute. “ One whose negligence has brought about a calamity to a little one whom he is legally bound to watch over and protect from injury can not be allowed to profit by the result of his own inexcusable, if not criminal, neglect and misconduct. . . The object of the rule is not to shield a negligent defendant from the penalty of his wrongdoing, but merely to deny aid to a plaintiff who, though equally guilty, nevertheless comes in a court of justice and demands the fruits of his own unpardonable neglect of both a moral and a legal duty.” Atlanta &c. Ry. Co. v. Gravitt, 93 Ga. 381, 383 (20 S. E. 550, 26 L. R. A. 553, 44 Am. St. Rep. 145). The court did not err in directing a verdict for the defendant.
2. The grounds of the motion for a new trial based upon the rulings as to the admission of evidence are without merit. The court did not err in refusing the grant of a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.